Case 1:19-cv-02426-DLC Document 71 Filed 09/13/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOWNTOWN MUSIC PUBLISHING LLC, OLE MEDIA

MANAGEMENT, L.P., BIG DEAL MUSIC, LLC,

CYPMP, LLC, PEER INTERNATIONAL CORPORATION, :

PSO LIMITED, PEERMUSIC LTD., PEERMUSIC III, : 19cv2426 (DLC)
LTD., PEERTUNES, LTD., SONGS OF PEER LTD., :

RESERVOIR MEDIA MANAGEMENT, INC., THE ORDER
RICHMOND ORGANIZATION, INC., ROUND HILL

MUSIC LLC, THE ROYALTY NETWORK, INC. ULTRA

INTERNATIONAL MUSIC PUBLISHING, LLC, TUNE
CORE, INC., RALEIGH MUSIC PUBLISHING LLC, : ae
ME GUSTA MUSIC, LLC, STB MUSIC, INC., and [0% > T0700 oe wenn
GREENSLEEVES PUBLISHING LIMITED, plese ESOS

 

GRC ALLY TELED |

  

 

 

Plaintiffs,
-V- snrencatan meng ff
DA yoyo

 

 

 

PELOTON INTERACTIVE, INC,,

Defendant.

PELOTON INTERACTIVE, INC.,
Counterclaimant,
-y-

NATIONAL MUSIC PUBLISHERS ASSOCIATION,
INC., BIG DEAL MUSIC, LLC, CYPMP, LLC,
DOWNTOWN MUSIC PUBLISHING LLC, PSO LIMITED, :
PEER INTERNATIONAL CORP., PEERMUSIC ITI,
LfD., PEERMUSTIC, LTD., PEERTUNES, LTD.,
RESERVOIR MEDIA MANAGEMENT, INC., ROUND
HILL MUSIC LLC, SONGS OF PEER, LTD., THE
RICHMOND ORGANIZATION, INC., THE ROYALTY
NETWORK INC., ULTRA INTERNATIONAL MUSIC
PUBILSHING, LLC, and OLE MEDIA MANAGEMENT,
L.P.,

Counterdefendants.

 

 
Case 1:19-cv-02426-DLC Document 71 Filed 09/13/19 Page 2 of 2

DENISE COTE, District Judge:

On September 12, 2019, the plaintiffs filed a letter with
the Court requesting leave to amend their May 31, 2019 First
Amended Complaint. On September 13, 2019, the defendant filed a
letter requesting a conference with the Court regarding a
discovery dispute. It is hereby

ORDERED that a conference to discuss the above-matters is
scheduled for September 26 at 3:00 p.m. in Courtroom 18B, United
States Courthouse, 500 Pearl Street, New York, NY 10007.

Dated: New York, New York
September 13, 2019

DEN TSE COTE
United States District Judge

 
